UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly periodended MARCH 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Transition Period from to Commission File No.:1-33110 DEBT RESOLVE, INC. (Exact name of registrant as specified in itscharter) Delaware 33-0889197 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 White Plains Road, Suite 108 Tarrytown, New York (Address of principal executive offices) (Zip Code) (914) 949-5500 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12 b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVEYEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes oNo As of May 21, 2012, 87,387,703 shares of the issuer's Common Stock were outstanding. DEBT RESOLVE, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets at March 31, 2012 (unaudited) and December 31, 2011 3 Condensed Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (unaudited) 4 Condensed Statements of Stockholders' Deficiency from January 1, 2012 through March 31, 2012 (unaudited) 5 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4T. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signature 29 CERTIFICATIONS 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DEBT RESOLVE, INC. CONDENSED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets Fixed assets, net Other assets: Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable and other accrued liabilities $ $ Notes payable, current portion Notes payable-related parties Convertible short-term notes Line of credit, related party Total current liabilities Long term debt: Note payable, long term portion Convertible long-term notes Total liabilities Stockholders' deficiency: Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 200,000,000 shares authorized; 87,137,703 and 85,587,703 shares issued and outstanding as of March 31, 2012 and December 31, 2011 respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 3 DEBT RESOLVE, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, REVENUES: $ $ Costs and expenses: Payroll and related expenses Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Net loss from operations ) ) Other income (expense): Interest expense ) ) Interest expense - amortization of debt discounts ) ) Net loss before provision for income taxes ) ) Income tax (benefit) - - Net loss $ ) $ ) Net loss per common share -basic and diluted $ ) $ ) Weighted average number of common shares outstanding used in loss per share calculation, basic and diluted The accompanying notes are an integral part of these unaudited condensed financial statements. 4 DEBT RESOLVE, INC. CONDENSED STATEMENT OF SHAREHOLDERS' DEFICIENCY THREE MONTHS ENDED MARCH 31, 2012 (unaudited) Additional Preferred stock Common stock Paid In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, December 31, 2011 - - ) ) Sale of common stock, net of costs and fees - - - Fair value of options issued to employees for services - Deferred debt discount in connection with related party notes payable - Net loss - ) ) Balance, March 31, 2012 - $
